IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,955-02


EX PARTE MARK WORKMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-072B IN THE 235TH DISTRICT COURT

FROM COOKE COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manufacture of
methamphetamine and sentenced to thirty (30) years' imprisonment.  The Second Court of Appeals
affirmed his conviction.  See Workman v. State, No.02-06-00351-CR, (Tex. App.- Fort Worth, 2008,
pet. ref'd) (not designated for publication). 
	Applicant raises ten grounds for relief challenging the merits of his conviction and resulting
sentence.  
 The habeas record has been forwarded to this Court prematurely.  On May 14, 2009, the trial
judge entered an Order Designating Issues requiring trial counsel to file an affidavit in response to
Applicant's ineffective assistance of counsel allegations.  Strickland v. Washington, 466 U.S. 608 
(1984).  We return this application to Cooke County to allow the trial judge to complete the fact
gathering he deemed necessary and enter findings of fact and conclusions of law. 
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: June 10, 2009
Do not publish